Exhibit 10.1

SEPARATION AND GENERAL RELEASE AGREEMENT

This Separation and General Release Agreement (“Agreement”) effects an agreeable
separation of the employment relationship between Matthew Flandermeyer
(“EXECUTIVE”) and Golden Entertainment, Inc.,  (“COMPANY”), as well as a
resolution of any claims, known and unknown, now existing between the
parties.  The terms of the agreement are as follows:

1.      Separation of Employment:  EXECUTIVE’s employment with COMPANY
terminates pursuant to Section 7(d) of EXECUTIVE’s Employment Agreement,
effective November 28, 2016 (“Separation Date”), and COMPANY and EXECUTIVE
hereby waive the prior written notice requirement thereunder.  Notwithstanding,
EXECUTIVE remains bound by COMPANY’S nondisclosure and confidentiality policies
and procedures in place during EXECUTIVE’S employment with COMPANY, as well as
any other contractual or non-contractual obligations that continue and/or
survive the separation of EXECUTIVE’s employment, all of which are incorporated
herein by reference.  

1.1     Consideration:  In consideration for the terms of this Agreement and
assuming EXECUTIVE is and continues to be in compliance with the terms of this
Agreement, COMPANY agrees to (i) pay EXECUTIVE Four Hundred and Fifty Thousand
Dollars ($450,000) (“Separation Payment”), after the expiration of the
revocation period set forth in Section 2.2 below, (ii) pay EXECUTIVE a monthly
payment equal to Twenty Thousand Dollars ($20,000) for providing post-separation
financial consulting services as an independent contractor to COMPANY for a
timeframe to be determined by the COMPANY for up to six (6) months (“Consulting
Period ”), (iii) pay EXECUTIVE a monthly payment equal to the actual monthly
premium of COBRA continuation coverage of COMPANY provided health care insurance
and ArmadaCare until EXECUTIVE secures alternative employment which provides
health care insurance or for up to eighteen (18) months after the Separation
Date, whichever occurs first, assuming EXECUTIVE is eligible for and in fact
elects COBRA continuation coverage (“Continuation Reimbursements”), (iv) provide
a laptop computer to EXECUTIVE for personal use, and (v) accelerate the vesting
of 55,000 of EXECUTIVE’s outstanding unvested stock options effective the
Separation Date, after the expiration of the revocation period set forth in
Section 2.2 below.  Notwithstanding the foregoing, with regard to COBRA
Continuation Reimbursements, if the Company determines in its sole discretion
that it cannot provide the foregoing benefit without potentially violating
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), the Company shall in lieu thereof provide to the EXECUTIVE the
foregoing monthly amount as a taxable monthly payment for the remainder of the
applicable period.  The Separation Payment will be made within ten (10) days of
the Separation Date and will be subject to normal payroll withholdings as
required by applicable state or federal law.  The first 1099 Consulting Payment
and Continuation Reimbursement will be made on December 1, 2016.  EXECUTIVE’s
receipt of all consideration referenced herein is contingent upon the expiration
of the revocation period set forth in Section 2.2 below.  

EXECUTIVE acknowledges that no further amounts are due and owing to him other
than amounts for Base Salary and unused PTO through the Separation Date and any
unreimbursed costs and expenses.

1.2     Stock Options:  Notwithstanding the terms and conditions of the Stock
Option Grant Notice and Stock Option Agreement between COMPANY and EXECUTIVE
(the “Option Agreement”), the vesting of 55,000 of EXECUTIVE’s outstanding
unvested stock options as indicated in Section 1.1(v) above shall automatically
be accelerated on the Separation Date.  EXECUTIVE acknowledges that as of the
Separation Date, he will have vested in a total of 119,166 stock options,
including the 55,000 accelerated unvested options described in Section 1.1(v)
above, and no more. The exercise of any stock options shall continue to be
subject to the terms and conditions of the Option Agreement, and the stock
options will remain exercisable as and to the extent provided in Section 2.3(c)

 

--------------------------------------------------------------------------------

 

of the Option Agreement (i.e., subject to Section 12.2 of the 2015 Plan, until
the expiration of three months following the “Initial Exercisability Date” as
defined in the Option Agreement).  Except to the limited extent expressly
amended hereby, the Option Agreement remains in full force and effect and
unchanged by this Agreement.  The Option Agreement and the stock options granted
thereunder shall remain subject to the terms and conditions of the Golden
Entertainment, Inc. 2015 Incentive Award Plan, as the same may be amended or
amended and restated from time to time (the “2015 Plan”).

 

1.3     Restrictive Covenants:  Pursuant to Section 11 and the additional
restrictive covenants contained in EXECUTIVE’s Employment Agreement, EXECUTIVE
acknowledges that, in light of the consideration provided by COMPANY in support
of this Agreement, he remains bound by those restrictive covenants and
conditions contained in Sections 10 and 11 of EXECUTIVE’s Employment Agreement,
including the Non-Competition Covenant (Section 11 of EXECUTIVE’s Employment
Agreement), for two (2) years after the separation of EXECUTIVE’s
employment.  This includes, but is not limited to, the prohibition contained in
Section 11 of EXECUTIVE’s Employment Agreement on EXECUTIVE’s ability to perform
services as an executive, employee, consultant, officer, director, independent
contractor, principal, agent or otherwise for any person or entity that
operates, owns or engages in the operation of casinos, route operations or
taverns that offer restricted and/or nonrestricted gaming, regardless of the
number of gaming machines, in Nevada, Maryland and Montana.  Competitive casino
operations include, but are not limited to, local casino businesses in Clark
County, Nevada, such as Boyd Gaming Corp., Stations Casinos LLC and related
entities, Nevada Gold & Casinos, Inc., Affinity Gaming, Jett Gaming, LLC, HRHH
Hotel/Casino, LLC (Hard Rock Hotel and Casino), Penn National Gaming, Inc. and
Paragon Gaming, LLC.  For avoidance of doubt, Executive’s wife’s ownership in
restricted gaming locations shall not constitute competition with the Company
for purposes of this Agreement.

 

2.      Waivers and Releases: General Release; Release of Claims Under Age
Discrimination in Employment Act:  

2.1     EXECUTIVE agrees to release and forever discharge COMPANY and any of its
respective affiliates and any of their current, past, or future agents,
attorneys, servants, employees, partners, owners, fiduciaries, employee benefit
plans, affiliated business entities, and any person or entity acting by,
through, under or in concert with them (collectively referred to as “Released
Parties”) from any and all claims, demands, damages, causes of action, and any
liability whatsoever which EXECUTIVE has or may have, whether known or unknown,
whether specifically mentioned in this Agreement or not, from the beginning of
time up to and including the date EXECUTIVE signs this Agreement.  This release
includes, but is not limited to, the release of any cause of action, right,
claim or liability arising out of EXECUTIVE’s employment with COMPANY or any of
its affiliates or the termination of such employment.  This release further
includes, but is not limited to, the release of any cause of action, right,
claim or liability under Title VII of the 1964 Civil Rights Act, the Employee
Retirement Income Security Act, the Equal Pay Act, the Fair Labor Standards Act,
the Rehabilitation Act of 1974, the Family Medical Leave Act, the Americans With
Disabilities Act of 1990, the Consolidated Omnibus Budget Reconciliation Act of
1985, the Immigration Reform and Control Act of 1986, any claims for violation
of the Civil Rights Act of 1866, and any amendments thereto and any other state
or local anti-discrimination laws or equal employment opportunity law or
statute; any claim for retaliation; any common law claim, including, but not
limited to, wrongful discharge or discharge in violation of public policy,
breach of implied or express contract or the covenant of good faith and fair
dealing, and any other claim in tort or contract arising under the law.

2.2     EXECUTIVE acknowledges and agrees that in addition to the General
Release in Section 2.1 herein, he is waiving and releasing any and all claims
under the Age Discrimination and Employment Act (“ADEA”) that arose during
EXECUTIVE’s employment.  Furthermore, in accordance

2

 

 

--------------------------------------------------------------------------------

 

with the Older Workers Benefits and Protections Act, EXECUTIVE acknowledges
that: 1) this Agreement does not waive or release claims under the ADEA that may
arise after EXECUTIVE’s termination of employment; 2) this Agreement is
voluntary and knowing; 3) this Agreement has been written in a manner that is
easy to understand and EXECUTIVE understands the Agreement; 4) EXECUTIVE has
received a copy of this Agreement; 5) before signing the Agreement, EXECUTIVE is
advised to consult with an attorney; 6) EXECUTIVE has twenty-one (21) days to
review and consider this Agreement before signing it, but has the right to sign
the Agreement before the expiration of the twenty-one (21) day period; and 7)
for a period of seven (7) days after signing the Agreement, EXECUTIVE may revoke
the Agreement by sending written notice to Katherine Roden, Vice President of
Human Resources  at Golden Entertainment, Inc., 6595 South Jones Boulevard, Las
Vegas, Nevada 89118.

2.3     This release does not require EXECUTIVE to release workers’ compensation
or unemployment compensation claims nor to waive any rights or claims that may
arise after the effect date of this Agreement.  This Agreement also does not
prohibit EXECUTIVE from filing an administrative charge with a government
agency, but this Agreement does release any claim which EXECUTIVE has or may
have for monetary relief, reinstatement, or for any other remedy for EXECUTIVE
personally, arising out of any proceeding before any government agency or
court.  If any agency or court should take jurisdiction over any matter in which
EXECUTIVE has or may have any personal interest, whether initiated by EXECUTIVE
or otherwise, EXECUTIVE must promptly inform that agency or court that this
Agreement constitutes a full and final settlement by EXECUTIVE of all claims
released under this Agreement. EXECUTIVE therefore waives any right he has or
may have to share in any relief, monetary or otherwise, relating to any claim
released herein, whether such claim was initiated by EXECUTIVE or not.

3.      Bar:  EXECUTIVE agrees that this Agreement may be pled as a complete bar
to any individual recovery in any proceedings, action or suit before any court,
with respect to any claim under federal, state, local or other law relating to
his employment with COMPANY or the termination of such employment.

4.      Confidentiality and Non-Disparagement:  Until this Agreement is filed
publicly by the COMPANY, EXECUTIVE agrees that he will keep both the existence
and terms of this Agreement completely confidential and will not disclose the
contents of this Agreement to anyone except his tax advisor, health care
provider (to the extent necessary for medical care purposes), attorney and/or
spouse, unless required to do so by force of law.  EXECUTIVE further agrees that
he will not disparage COMPANY, or any of the Released Parties, in any way,
including but not limited to making negative statements or implications, in
written or verbal form, to any third party, including the media, current or
potential customers, business associates, vendors, employees or affiliates of
COMPANY or Released Parties.  COMPANY similarly agrees to take reasonable steps
to comply with this non-disparagement provision, but only as to purported
disparaging or salacious statements made by COMPANY’s Officer’s, Senior Staff,
and Directors, and only if such disparaging statements are made within the scope
of their respective employment when serving in their managerial capacities for
COMPANY.  Any disclosure or breach of this confidentiality and non-disparagement
provision shall be deemed a material breach of this Agreement.  

5.      Company Property; Certain Resignations:  EXECUTIVE acknowledges and
agrees that all files, records, documents, memoranda, notes, lists, records and
other documents, in whatever form or media and regardless of how or where
stored, containing or reflecting COMPANY’s Confidential Information (as
described herein and any Employment Agreement EXECUTIVE has with COMPANY), made
or compiled by EXECUTIVE or made available to EXECUTIVE, and any other property
of the COMPANY, are and remain the property of the COMPANY and shall be
delivered to the COMPANY on or before EXECUTIVE’s Separation Date.  EXECUTIVE
further acknowledges and agrees that all

3

 

 

--------------------------------------------------------------------------------

 

equipment, devices and all other items relating to the business of the COMPANY,
are and shall remain the exclusive property of the COMPANY and shall not be
removed from the premises of the COMPANY by the EXECUTIVE, directly or
indirectly, under any circumstances.  Failure to return COMPANY property shall
be considered a material breach of this Agreement.  This includes the COMPANY
vehicle and phone (although EXECUTIVE will be allowed to maintain
number).  EXECUTIVE hereby resigns from his positions as an officer of the
COMPANY, including without limitation, his positions as Executive Vice
President, Chief Financial Officer and Secretary of the COMPANY, and from all
other positions he holds with the Company and its subsidiaries and affiliated
entities, including without limitation, all positions as an officer, director,
member, manager or agent thereof, in each case effective as of the Separation
Date.  

7.      Denial of Liability:  No provision of this Agreement shall be construed
as an admission by EXECUTIVE or COMPANY of improper conduct, omissions, or
liability.

8.      Consultation with Counsel:  EXECUTIVE acknowledges that this Agreement
constitutes written notice from COMPANY that he should consult with an attorney
before signing this Agreement.  EXECUTIVE acknowledges that he has had an
opportunity to fully discuss all aspects of this Agreement with an attorney to
the extent he desires to do so.  EXECUTIVE agrees that EXECUTIVE has carefully
read and fully understands all of the provisions of this Agreement and that he
is voluntarily entering into this Agreement.    

9.      Incorporation of Certain Terms by Reference; Complete
Agreement:  Sections 12, 15 and 21 of the Employment Agreement between EXECUTIVE
and COMPANY (the “Employment Agreement”) are hereby incorporated herein by this
reference and shall apply to this Agreement as if set forth in full herein,
mutatis mutandis.  This Agreement, the Employment Agreement and the Option
Agreement set forth the entire agreement between the parties hereto.  EXECUTIVE
acknowledges that COMPANY has made no promises to him other than those contained
in this Agreement, the Employment Agreement and the Option Agreement, and that
he is not relying on any promises or representations which do not appear written
herein or therein.

10.      Choice of Law:  Despite the choice of law provisions of the State of
Nevada, this Agreement shall be construed, enforced, and governed by the laws of
the State of Nevada.

11.      Severability:  Should any provision of this Agreement be declared or
determined by any Court to be illegal or invalid, the validity of the remaining
parts, terms or provisions shall not be affected thereby and said illegal or
invalid part, term or provision shall be deemed not to be a part of this
Agreement.

[Signature Page Follows]




4

 

 

--------------------------------------------------------------------------------

 

***EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE UNDERSTANDS AND AGREES TO THE
PROVISIONS AND WAIVERS CONTAINED WITHIN THIS AGREEMENT AND IS SIGNING THIS
AGREEMENT VOLUNTARILY, OF HIS OWN FREE WILL, WITHOUT DURESS OR COERCION***

 

DATE: November 11, 2016

 

/s/ Matthew W. Flandermeyer

 

 

 

Matthew Flandermeyer

 

 

Subscribed and Sworn to before me by Matthew Flandermeyer, known to me, on this
11th day of November, 2016.

 

/s/ Anne Marie Long

 

Notary Public

 

 

 

 

 

 

 

 

Golden Entertainment, Inc.

 

 

 

 

 

DATE: November 11, 2016

By:

/s/ Blake L. Sartini

 

 

Name:

Blake L. Sartini

 

 

Title:

 

 

 

5

 

 